DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicants’ submissions of June 8, 2022, are noted and entered.
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner's Amendment was given on September 1, 2022, by Harry J. Guttman.

IN THE CLAIMS:
Amend claims 60, 68, 72, 78, 85, 86, 88, 89, 95, and 108 as follows:
60.  	A process for preparing a surface treated filler material product of claim 85 
	a)  providing at least one calcium carbonate-containing filler material having
		i)  a weight median particle size d50 value in the range from 0.1 µm to 7 µm,
		ii)  a top cut (d98) of ≤ 15 µm,
		iii)  a specific surface area (BET) of from 0.5 to 150 m2/g as measured by the BET nitrogen method, and
		iv)  a residual total moisture content of ≤1 wt.-%, based on the total dry weight of the at least one calcium carbonate-containing filler material,
	b)  providing at least one mono-substituted succinic anhydride and 
	c)  contacting the surface of the at least one calcium carbonate-containing filler material of step a) under mixing, in one or more steps, with the at least one mono-substituted succinic anhydride and the (A) the at least one mono-substituted succinic anhydride, (B) [[and]] the , and[[/or] (C) optionally salty reaction product(s) of the mono-substituted succinic acid and/or the at least one mono-substituted succinic anhydride, is formed on the surface of said at least one calcium carbonate-containing filler material of step a),
	wherein the temperature before and/or during contacting step c) is adjusted such that the temperature is at least 2°C above the melting point of the at least one mono-substituted succinic anhydride and the 

68.  	The process according to claim 60, wherein the at least one mono-substituted succinic anhydride and the , based on the total dry weight of the at least one calcium carbonate-containing filler material.

72.  	The process according to claim 60, wherein the at least one mono-substituted succinic anhydride and the 

78.	The process according to claim 60, wherein the process further comprises step d) of contacting the at least one calcium carbonate-containing filler material of step a), in one or more steps, with at least one organic material 

85.	A surface treated filler material product comprising
	a)  at least one calcium carbonate-containing filler material having
		i)  a weight median particle size d50 value in the range from 0.1 µm to 7 µm,
		ii)  a top cut (d98) ≤ 15 µm,
		iii)  a specific surface area (BET) of from 0.5 to 150 m2/g as measured by the BET nitrogen method, and
		iv)  a residual total moisture content of ≤ 1 wt.-%, based on the total dry weight of the at least one calcium carbonate-containing filler material, and
	b)  a treatment layer on the surface of the at least one calcium carbonate-containing filler material comprising (A) at least one mono-substituted succinic anhydride, (B) at least one mono-substituted succinic acid, and[[/or]] (C) optionally salty reaction product(s) of the mono-substituted succinic acid and/or the at least one mono-substituted succinic anhydride,
	wherein the surface treated filler material product comprises the treatment layer in an amount of from 0.1 to 3 wt.-%, based on the total dry weight of the at least one calcium carbonate-containing filler material.

86.	The surface treated filler material product according to claim 85, wherein the molar ratio of the at least one mono-substituted succinic anhydride and the 

88.	The surface treated filler material product according to claim 85, wherein the treatment layer further comprises at least one organic material 

89.	The surface treated filler material product according to claim 85, wherein the surface treated filler material product comprises the treatment layer in an amount of from 0.1 to 2.5 wt.-%, based on the total dry weight of the at least one calcium carbonate-containing filler material.

95.	The surface treated filler material product according to claim 85, wherein the at least one calcium carbonate-containing filler material is selected from 

108.	The surface treated filler material product according to claim 85, wherein the treatment layer on the surface of the at least one calcium carbonate-containing filler material comprises at least one mono-substituted succinic anhydride, [[and]] at least one mono-substituted succinic acid, and[[/or]] salty reaction product(s) thereof.

Allowable Subject Matter
Claims 85-108 are directed to an allowable product.
The restriction requirement as set forth in the Office action mailed on March 29, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claims 60, 67, 68, 72-76, and 78-81, directed to a process for preparing a surface treated filler product, are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
Pursuant to the procedures set forth in MPEP § 821.04(B), claims 60, 67, 68, 72-76, and 78-81, previously withdrawn from consideration as a result of a restriction requirement, are hereby REJOINED and fully examined for patentability under 37 CFR 1.104.
Claims 60, 67, 68, 72-76, and 78-81 are also allowed.
In view of the withdrawal of the restriction requirements as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art, such as USPN 4,328,041 to Wilson and US Pub. No. 2009/0324979 to Roussel, does not appear to teach the specifically claimed surface treated filler material comprising each of the claimed structural and compositional limitations. Specifically, the prior art does not appear to suggest the claimed calcium carbonate-containing filler material comprising a residual moisture content as claimed and the treatment layer as claimed, including at least one mono-substituted succinic anhydride and at least one mono-substituted succinic acid as added components to form the treatment layer.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.11 l(b) and MPEP § 707.07(a). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786